DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 12/20/2019. 
The application contains 1-20, all have been examined.
The IDS filed 10/30/2020 and the references cited have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/604,594, 14/604,610, 14/604,602 and 16/019,382, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The feature provided on the instant application of paragraphs 12, 129, 132 associated to the speech act’s feature set does not have priority in the parent applications.  Accordingly, claims 4-6 and 14-16 are not entitled to the benefit of the prior application


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 7-8, 11, 17-18) is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio et al. (US 20150340033), in view of and further in view of Kyaw et al. (US20130151443)

In regards to claims (1 and 11), Di Fabbrizio teaches a method for processing data of a message to map intents of a language to a meaning comprising: parsing a message to generate individual sentences (see abstract and para 10-11, 15, 18, 29-31, 34; determining user intent and processing sentences); identifying a speech act in each of the classification text based upon utterances in the classification text; selecting a subgroup of machine learned models from a plurality of machine learned models based upon the identified speech act; and applying the subgroup of machine learned models to the classification text of each sentence generate a meaning for said sentence (see 11-13, 26-28, 37, 47: determining the intent of the user, using user utterance and using machine learning to obtain meaning of the text).
Di Fabbrizio doesn’t specifically teach processing each sentence into n-grams, stems and tokens to generate a classification text for each sentence.
Kyaw teaches processing each sentence into n-grams, stems and tokens to generate a classification text for each sentence (see abstract and at least para 29, 34, 39-41, 51: text is processed, tokenization, stemming and n-gram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kyaw to modify Di Fabbrizio, since it would enhance the system to be able to determine context of the input text.

In regards to claims (7 and 17), Di Fabbrizio teaches further comprising mapping the meaning to an action (see para 11, 19, 30: mapping to an action)

In regards to claims (8 and 18), Di Fabbrizio teaches further comprising generating a response message incorporating the action (see para 11, 19, 30: mapping to an action and reply message)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio and Kyaw as applied to claim 1 above, in view of Harless et al. (US 20130018895).

In regards to claim 2. Di Fabbrizio  doesn’t specifically teach wherein the speech acts comprise questions, commands, desires, statements and commitments.
Harless teaches wherein the speech acts comprise questions, commands, desires, statements and commitments (see para 41, 76-78, 141 determining the contextual meaning, question, commands, statements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Harless to modify Di Fabbrizio, since it would enhance the system to be able to determine contextual meaning as questions, commands and statements of the input text.

Claims (3 and 13) is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio and Kyaw as applied to claims 1 and 11 above, in view of Monk et al. (US 20140172417)

In regards to claims (3 and 13). The method of claim 1, wherein the subgroup of machine learned models are additionally selected responsive to the conversation, a client (see para 24, 34, 47 responsive to conversation and client). 
However, Di Fabbrizio doesn’t specifically teach responsive to an industry 
Monk teaches wherein the subgroup of machine learned models are additionally selected responsive to industry (see para 21-22, 28, 36, 97, 100: teaches linguistic strategy, objectives)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Monk to modify Di Fabbrizio, since it would enhance the linguistic analysis of the text. 

Claims (4-6 and 14-16) is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio and Kyaw as applied to claims 1 and 11 above, in view of Wang et al. (US 20180314689)

In regards to claims (4 and 14). Di Fabbrizio doesn’t specifically teach further comprising defining a feature set for the sentence responsive to the identified speech act.
Wang teaches further comprising defining a feature set for the sentence responsive to the identified speech act (see para 73: teaches language analysis using processing algorithms and determining critical information units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Wang to modify Di Fabbrizio, since it would enhance the linguistic analysis of the text for meaning to allow the system to provide proper responses. 

In regards to claims (5 and 15), Di Fabbrizio doesn’t specifically teach further comprising generating a hierarchy of meanings responsive to the defined features.
Wang teaches generating a hierarchy of meanings responsive to the defined features (see para 491-492; teaches semantic processing according to a hierarchical structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Wang to modify Di Fabbrizio, since it would enhance the linguistic analysis of the text for meaning to allow the system to provide proper responses.

In regards to claims (6 and 16), Di Fabbrizio doesn’t specifically teach wherein the meaning generated by applying the subgroup of machine learned models is in the hierarchy of meanings.
Wang teaches wherein the meaning generated by applying the subgroup of machine learned models is in the hierarchy of meanings (see para 491-492; providing the processing of the content according to a hierarchical structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Wang to modify Di Fabbrizio, since it would enhance the linguistic analysis of the text for meaning to allow the system to provide proper responses.

Claims (9-10 and 19-20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio and Kyaw as applied to claims 8 and 18 above, in view of McGann et al. (US 20130325992).

In regards to claims (9 and 19), Di Fabbrizio doesn’t specifically teach wherein the response message includes selecting a template responsive to the action and populating variable fields in the template.
McGann teaches wherein the response message includes selecting a template responsive to the action and populating variable fields in the template (see abstract and para 23, 33, 36-38, 42-43; teaches conversation analysis and selecting templates which can have fields to enter data extracted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McGann to modify Di Fabbrizio, since it would enhance the system to  properly provide answers to the users (see para 43).

In regards to claims (10 and 20), Di Fabbrizio doesn’t specifically teach wherein the populating the variable fields is responsive to an entity extraction, historical variable success and a message personality.
McGann teach wherein the populating the variable fields is responsive to an entity extraction, historical variable success and a message personality.  (see abstract and para 23, 33, 36-38, 42-43; teaches conversation analysis and selecting templates which can have fields to enter data extracted. The templates based on conversation data and type of response and tone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of McGann to modify Di Fabbrizio, since it would enhance the system to  properly provide answers to the users (see para 43)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabbrizio and Kyaw as applied to claim 11 above, in view of Fischer et al. (US 20070192309).

In regards to claim 12, Di Fabbrizio doesn’t specifically teach wherein the classification text includes individual sentences of a response that have been normalized.
Fischer teaches wherein the classification text includes individual sentences of a response that have been normalized (see para 106, 116-118; teaches normalizing input text and sentence boundary)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Fischer to modify Di Fabbrizio, since it would provide improvement in the organization of the text and to improve the processing to understand the text for further processing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144